Citation Nr: 1209533	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-02 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a gastrointestinal disability, to include enteritis.  

3.  Entitlement to an increased rating for a lumbar spine disability, rated 10 percent disabling prior to March 6, 2009 and 20 percent disabling as of March 6, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1991 to July 1991, in September 2001, from December 2001 to September 2003, from January 2004 to January 2005 and from November 2005 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

While the Veteran's appeal was pending before the Board, the RO issued a rating decision in March 2010 granting service connection for the residuals of a left ankle strain.  Since that grant was a full grant of the benefits sought, that claim is no longer on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The claims are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss and a gastrointestinal disability.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran first served on active duty from January 1991 to July 1991.  On the authorized audiological evaluation performed along with the Veteran's Army commission examination in July 1989, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
30
LEFT
5
0
0
10
20

On the authorized audiological evaluation performed during the Veteran's May 1991 redeployment examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
25
LEFT
10
5
5
15
20

Based on the above results, the Veteran's claim was denied by the RO as a preexisting disability.  For VA purposes, however, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2011).  Therefore, it does not appear that the Veteran was suffering from the disability of hearing loss at the time of his enlistment into active duty.  

Subsequent evaluations performed while the Veteran was not on active duty reveal a steady decline in the Veteran's hearing at 4000 Hertz.  On the authorized audiological evaluation performed in January 1996, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
5
5
45
LEFT
5
5
0
10
30

On the authorized audiological evaluation of February 1999, pure tone thresholds, in decibels, were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
50
LEFT
10
5
0
10
35

The Veteran returned to active duty from December 2001 to September 2003.  However, the record contains no audiometric data for this period of active duty.  The Veteran again served on active duty from January 2004 to January 2005.  

On the authorized audiological evaluation in April 2004, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
5
45
LEFT
5
5
-5
20
40

The Veteran's final period of active duty was from November 2005 to July 2006.  The record does not contain audiometric data for that period.  

Following the Veteran's separation from active duty, he was afforded a VA audiometric examination in May 2007.  The authorized audiological evaluation revealed pure tone thresholds, in decibels, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
45
LEFT
0
0
0
20
40



Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  

A medical opinion regarding etiology was not provided as part of the May 2007 VA examination report.  The Veteran's service treatment records reveal a steady decrease in his hearing acuity at 4000 Hz.  Throughout this decline, the Veteran served on multiple periods of active duty, where he worked in positions such as security forces in Southwest Asia.  A medical opinion is needed to determine whether it is at least as likely as not that the Veteran's hearing loss manifested during, or as a result of, a period of active duty service.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

The Veteran also claims service connection for a gastrointestinal disability.  The evidence shows that the Veteran served in Southwest Asia from February 1991 to June 1991.  The Veteran's service treatment records do not show that he had any chronic gastric disorder, to include enteritis, during active military service.  According to a May 1991 in-service treatment record, the Veteran complained of vomiting, diarrhea, dizziness, and weakness.  The Veteran was diagnosed with viral gastroenteritis.  The record does not contain further treatment for that condition, and subsequent medical examinations in July 1996 and February 1999 make no mention of that condition.  The Veteran also denied suffering from stomach or intestinal trouble in his reports of medical history associated with the examinations.  Therefore, the Board finds that the preponderance of the evidence demonstrates that the Veteran's May 1991 viral gastroenteritis was an acute and transitory condition that resolved prior to separation from active duty.  The Veteran also suffered from diarrhea in November 2004.  However, that was associated with a viral illness and there is nothing of record to suggest that manifested into a chronic disability.  

However, no examination has considered whether the Veteran's gastrointestinal complains may be due to an undiagnosed illness or due to medication taken for his service-connected back disability.  38 C.F.R. §§ 3.310, 3.317 (2011); Barr v. Nicholson, 21 Vet. App. 303 (2007)

The Veteran also contends that he is entitled to an increased rating for his low back disability.  However, further evidentiary development is necessary on that issue.  

The Veteran was last afforded a VA examination of the spine in March 2009.  According to the examination report, there were no symptoms of neuropathy or radiating pain.  However, a November 2009 outpatient treatment record notes that the Veteran was experiencing dermatome pain in the thigh and some shooting pain down to the toes.  The Veteran also reported numbness in the lower extremities in November 2009 and progressively worse low back pain in October 2009.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997) (Veteran entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Therefore, since it has been nearly three years since the Veteran's last examination, and since the evidence suggests that the current rating may be incorrect, he should be scheduled for a new VA examination before appellate review proceeds.  

Finally, the most recent VA treatment record in the claims file is dated November 2009.  Relevant treatment records prepared since this time should be obtained and incorporated into the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records prepared since November 2009, and associate them with the claims file.  

2.  Schedule the Veteran for a VA audiology examination to determine the etiology of his bilateral hearing loss.  The examiner must review the claims file and must note that review in the report.  A complete rationale must be provided for all opinions offered.  The lay statements offered by the Veteran in support of his claim must be considered and discussed.  The examiner is asked to determine the current level of severity of the Veteran's hearing loss, and offer opinions regarding the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current hearing loss manifested during, or as a result of, a period of active service, to include due to any noise exposure during service?  

(b) If the examiner is of the opinion that the Veteran's hearing loss clearly and unmistakably preexisted a period of active duty, the examiner should indicate whether there is clear and unmistakable evidence in support of this conclusion.  The examiner should then opine as to whether any preexisting hearing loss was permanently aggravated as a result of military service.  

3.  Schedule the Veteran for a VA gastrointestinal examination to determine the etiology of any gastrointestinal disability.  The examiner must review the claims file and must note that review in the report.  A complete rationale must be provided for all opinions offered.  The lay statements offered by the Veteran in support of his claim must be considered and discussed.  The examiner is asked to offer opinions regarding the following:

(a) Is there any gastrointestinal disability currently present?

(b) If so, is it at least as likely as not (50 percent or greater probability) that any current gastrointestinal disability manifested during, or as a result of, a period of active service, to include being related to the Veteran's gastrointestinal complains during his service?  

(c) If no diagnosis of a gastrointestinal disability is warranted, does the Veteran have objective indications (signs that are objectively perceptible to a physician, or other, non-medical indicators that are capable of independent verification) of chronic gastrointestinal disability that have existed for six months or more that cannot be attributed to a known clinical diagnosis?

(d) Is a diagnosis of irritable bowel syndrome warranted?

(e) Is it as likely as not (50 percent or greater probability) that any current gastrointestinal disability is due to medications taken for the service-connected back disability?

(f) Is it as likely as not (50 percent or greater probability) that any current gastrointestinal disability is aggravated (permanently increased in severity beyond the natural course of the condition) by medications taken for the service-connected back disability?

4.  Schedule the for an appropriate VA examination to determine the current level of severity of his service-connected low back disability.  The examiner must review the claims file and must note that review in the report.  The examiner should perform all necessary tests and studies and describe in detail all symptomatology associated with the Veteran's back disability, including any associated neurological involvement.  The examiner should provide ranges of motion of the thoracolumbar spine in degrees.  The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups or with repeated use.  The examiner should specifically indicate whether or not there is any neurologic involvement due to the Veteran's low back disability.  If so, the examiner should indicate the affected nerves and the severity of the involvement.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


